Citation Nr: 1336571	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  13-09 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal cancer, liver cancer, and brain cancer.

2.  Entitlement to a compensable rating for Meniere's disease.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to September 1993.  He died in November 2012.  The appellant claims as the surviving spouse and has been approved for substitution as to these claims. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

Service connection for the cause of the Veteran's death was denied by rating action in April 2013.  The record before the Board does not contain a notice of disagreement as to that issue.

An earlier April 2013 rating action denied a compensable rating for Meniere's disease.  There is a notice of disagreement as to that issue, and as such it is listed on the title page and will need further development.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Following review of the record, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that additional development of the claim is necessary prior to disposition of the issue on appeal.

The record reflects that in the appellant's substantive appeal dated in April 2013, she requested a videoconference hearing at a local VA office.  It appears that this request was not considered before the case was subsequently transmitted to the Board.  The request for a hearing must be addressed prior to further consideration and adjudication of the claim on appeal.  The appellant should thus be scheduled for a videoconference hearing at the RO. See 38 U.S.C.A. § 7107 (West 2002 & West 2013); 38 C.F.R. §§ 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO in accordance with applicable procedures.  She appears to live in Florida, so a determination as to the correct RO to schedule the hearing must be made before scheduling.  Inform the appellant that if she subsequently decides she does not want a hearing, she should withdraw the hearing request in writing to the RO.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


